Order entered October 26, 2017




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-17-00672-CR

                       RIGOBERTO MENDEZ CARRILLO, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 194th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F15-00405-M

                                            ORDER
       Before the Court is appellant’s October 24, 2017 motion for extension of time to file
appellant’s brief. In the motion, he states there are a number of exhibits missing from the
reporter’s record and that these exhibits are needed in order to complete his brief.
       The reporter’s record was filed September 25, 2017. According to the reporter’s record,
the State offered and the trial court admitted exhibits 1-8, 9, 10-21, and 24-41, all of which are
on file at the Court. Nothing in the record indicates that exhibits marked 22 and 23 were offered
or admitted. Thus, it appears that the reporter’s record on file in the Court is complete.
       We GRANT appellant’s motion to the extent he requests additional time in which to file
his brief. We ORDER appellant’s brief filed within THIRTY DAYS of the date of this order.


                                                       /s/    LANA MYERS
                                                              JUSTICE